Exhibit 10.73

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (“Second Amendment”), dated November 11, 2013, by
and between Handley Management Corporation (“Lessor”), as successor-by-merger to
Renault & Handley Employees Investment Co. (the “Original Lessor”), and Durect
Corporation, a Delaware corporation (“Lessee”), amends that certain Lease, dated
May 14, 2003 (the “Original Lease”), by and between Original Lessor and Lessee,
as amended by that certain First Lease Extension, dated December 15, 2008 (the
“First Extension”), the Original Lease, as amended by the First Extension, is
hereinafter referred to as the “Lease”, for the Premises located at 10260 Bubb
Road, Cupertino, California with reference to the following facts:

RECITALS

A. WHEREAS, Lessee exercised its Second Option to Extend for an additional five
(5) year term commencing on March 1, 2014 and terminating February 28, 2019, as
set forth in the Lease.

B. WHEREAS, Lessor and Lessee wish to set a new monthly rental rate for the
extended term and provide for an additional five (5) year renewal option as set
forth in this Second Amendment.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, Lessor and Lessee agree as follows:

1. RECITALS; DEFINED TERMS: The recitals set forth above are incorporated by
reference into this Second Amendment as though set forth at length. Capitalized
terms used but not defined herein shall have the meanings given them in the
Lease.

2. TERM: The Lease is hereby extended for a period of five (5) years, commencing
on March 1, 2014 and terminating February 28, 2019 (the “Extension Term”).

3. OPTION TO EXTEND: Provided that Lessee is not in default under the



--------------------------------------------------------------------------------

Lease after applicable notice and cure periods, and has faithfully performed its
obligations under the Lease, Lessor hereby grants Lessee an option to extend the
term of this Lease (the “Option to Extend”) for a period of one (1) additional
five(5) year term commencing March 1, 2019 and terminating February 29, 2024
(the “Option Period”) on all the same terms and conditions of the Lease
excepting that there shall be no additional options to extend and excepting the
Base Monthly Rent which shall be at 100% of the then current fair market monthly
rental value for the Premises as improved (“FMV”) determined in accordance with
Paragraph 36 of the Original Lease. Lessee shall exercise its Option to Extend
by giving written notice to Lessor of its intent to do so not less than six
(6) months nor more than nine (9) months prior to March 1, 2019.

4. RENTAL: Base Monthly Rent for the Extension Term shall be payable to Lessor
without defense, deduction or offset at such place or places as may be
designated from time to time by Lessor in the following amounts:

Commencing on March 1, 2014, and on the first day of each and every succeeding
month to and including February 1, 2015 $45,426.00 shall be due.

Commencing on March 1, 2015, and on the first day of each and every succeeding
month to and including February 1, 2016, $46,788.78 shall be due.

Commencing on March 1, 2016, and on the first day of each and every succeeding
month to and including February 1, 2017, $48,192.44 shall be due.

Commencing on March 1, 2017, and on the first day of each and every succeeding
month to and including February 1, 2018, $49,638.22 shall be due.

Commencing on March 1, 2018, and on the first day of each and every succeeding
month to and including February 1, 2019, $51,127.36 shall be due.

5. SECURITY DEPOSIT: Lessor shall retain the existing Security Deposit as
security for the full and faithful performance of each and every term,
condition, covenant and provision of the Lease, as may be extended.



--------------------------------------------------------------------------------

6. CONDITION OF PREMISES AND ALTERATIONS: Lessee has accepted possession of the
Premises, and Lessor shall have no obligation to alter or improve the Premises,
or to pay any costs of any such alterations or improvements.

7. FULL FORCE & EFFECT: As of the date hereof, the Lease is in full force and
effect. From and after the date hereof, the term “Lease” shall mean the Lease as
amended by this Second Amendment.

8. ENTIRETY: Except as provided in this Second Amendment, the Lease is the
entire agreement between the parties and there are no agreements or
representations between the parties except as expressed herein. Moreover, no
subsequent change or modification of the Lease, as amended, shall be binding
unless in writing and fully executed by Lessor and Lessee.

9. MISCELLANEOUS: Any inconsistencies or conflicts between the terms and
provisions of the Lease and the terms and provisions of this Second Amendment
shall be resolved in favor of the terms and provisions of this Second Amendment.
This Second Amendment may be executed and delivered in any number of
counterparts, including delivery by facsimile transmission, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

10. AUTHORITY: Lessor and Lessee each represent and warrant to the other that it
has full authority to enter into and perform this Second Amendment without the
consent or approval of any other person or entity including, without limitation,
any mortgagees, partners, ground lessors, or other superior interest holders or
interested parties. Each person signing this Second Amendment on behalf of
Lessor or Lessee represents and warrants that he or she has the full and
complete authority, corporate, partnership or otherwise, to bind Lessor or
Lessee, as the case may be, to this Second Amendment.

[Remainder of Page Intentionally Blank Signatures on Following Page.]



--------------------------------------------------------------------------------

IN WITNESS THEREOF, Lessor and Lessee have executed this Second Amendment to
Lease as of the Effective Date.

 

Lessee: Durect Corporation, a Delaware Corporation By:   Matt Hogan

Name:

  Matt Hogan

Its:

  Chief Financial Officer

Lessor: Handley Management Corporation By:   Alice J. Holmes

Name:

  Alice J. Homes

Its:

  General Manager

 